DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2, 10, 12-13, 16, 22-23, 25, 39, 55, 84-86, 97-98, 101, 103, 107 and 111 are pending.
Election/Restrictions
3.	Applicant’s election of Group I, claims 1, 2, 10, 12, 13, 16, 22, 23, 25, 39, 55, 84-86, and 111 in the reply filed on 10/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 97-98, 101, 103, and 107 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
	Claims 1, 2, 10, 12, 13, 16, 22, 23, 25, 39, 55, 84-86, and 111 are pending and examined on the merits.
Priority
5.	Acknowledgement is made of applicants claimed domestic priority to U.S. Provisional Application No. 62/379,122, filed on 08/24/2016.
Information Disclosure Statement
6.	The IDSs filed on 07/29/2020 and 10/14/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
7.	The Drawings filed on 02/22/2019 and replacement drawings filed on 09/21/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-2, 10, 12-13, 16, 22-23, 25, 39, 55, 84-86, and 111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 (claim 2, 10, 12-13, 16, 22-23, 25, 39, 55, and 84-86 dependent therefrom) and 111, there is insufficient antecedent basis for the limitation “the suppressible stop codon”.  It is suggested that applicants clarify the meaning of the claims.
	Regarding claim 12, the recitation of “an amino acid sequence of any one of SEQ ID NOs…” is indefinite because the metes and bounds of the claim cannot be ascertained.  The recitation of the article “an” in reference to an amino acid sequence and its relationship to the claimed sequence identifiers is indefinite because the structure of the sequence the claim is referring to cannot be ascertained from the recitation.  It is unclear if the claimed amino acid 
Claim Rejections - 35 USC § 112(a)
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
11.	Claim 111 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in 
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claim 111 is drawn to a method of incorporating an unnatural amino acid into a protein of interest at one or more specific position(s), the method comprising: (i) contacting a polynucleotide encoding the protein of interest with a fusion protein comprising (a) a programmable DNA-binding protein domain; and (b) a deaminase domain, whereby the contacting results in changing a target codon to a stop codon or a rare codon via deamination of a target base; and (ii) using the polynucleotide containing the stop or rare codon in a translation system, whereby the unnatural amino acids are incorporated into the protein of interest at the suppressible stop codon or rare codon during translation of the protein, wherein the polynucleotide comprises a coding strand and a complementary strand.  The structure of the deaminase capable of deaminating a target base in DNA is unlimited.
EMBO Journal, 2002; cited on IDS filed on 07/29/2020).  To this end, there is no prior-art or disclosed teaching regarding which of the amino acids can vary in any deaminase by either conservative or non-conservative substitutions and still result in a protein that switches specificity for DNA for deamination and there is no disclosed or art-recognized correlation between any structure other than cytosine deaminases disclosed above to have DNA deaminase activity. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can have deaminase activity, there is no general knowledge in the art about deaminase activity and ability to act on DNA that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of cytosine deaminases disclosed above as being representative of all deaminases as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
12.	Claim 111 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of incorporating an unnatural amino acid into a protein using a cytosine deaminase, does not reasonably provide enablement for methods of incorporating an unnatural amino acid into a protein using all deaminases as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: Claim 111 is drawn to a method of incorporating an unnatural amino acid into a protein of interest at one or more specific position(s), the method comprising: (i) contacting a polynucleotide encoding the protein of interest with a fusion protein comprising (a) a programmable DNA-binding protein domain; and (b) a deaminase 
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of claimed deaminase capable of deaminating DNA is unlimited.  The art recognizes deaminases as enzymes that remove an amino group from a molecule.  Accordingly, not all deaminases act on DNA.  While there are deaminases such as adenosine deaminases that act on nucleotide substrates, their specificity typically act on RNA as opposed to DNA as evidenced by Wolf et al. (EMBO Journal, 2002; cited on IDS filed on 07/29/2020).  Additionally, it is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of a deaminase capable of deaminating a target location in DNA, i.e. a cytosine deaminase.  Other than this working example, the specification fails to disclose any other working examples of deaminases capable of deaminating a target codon in DNA as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to adenosine deaminases that maintain the desired activity. 
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-2, 10, 12, 16, 23, 25, 39, 55, 84-86, and 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication 2015/0166980 A1; cited on IDS filed on 07/29/2020) in view of Schultz et al. (US Patent Application Publication 2013/0309720 A1; cited on IDS filed on 07/29/2020).

	Claim 111 is drawn to a method of incorporating an unnatural amino acid into a protein of interest at one or more specific position(s), the method comprising: (i) contacting a polynucleotide encoding the protein of interest with a fusion protein comprising (a) a programmable DNA-binding protein domain; and (b) a deaminase domain, whereby the contacting results in changing a target codon to a stop codon or a rare codon via deamination of a target base; and (ii) using the polynucleotide containing the stop or rare codon in a translation system, whereby the unnatural amino acids are incorporated into the protein of interest at the suppressible stop codon or rare codon during translation of the protein, wherein the polynucleotide comprises a coding strand and a complementary strand.  
16.	With respect to claims 1 and 111, Liu et al. teach methods for changing a target codon to a stop codon comprising contacting a polynucleotide encoding the protein of interest with a 
	With respect to claim 2, Liu et al. teach the method wherein the nucleotide sequence programmable DNA binding protein domain is a nuclease inactive Cas9 [see paragraphs 0008-0013].
	With respect to claim 10, Liu et al. teach the method wherein the cytosine deaminase domain comprises an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase [see paragraph 0008].
	With respect to claim 12, Liu et al. teach the method wherein the cytosine deaminase domain comprises an apolipoprotein B mRNA-editing complex (APOBEC) family deaminase [see paragraph 0008].  The APOBEC cytosine deaminases of Liu et al. are interpreted as reading on claim 12 in view of the indefiniteness of this claim as set forth in the 112(b) rejection above.
	With respect to claim 16, Liu et al. teach the method wherein the cytosine deaminase and guide nucleotide sequence-programmable DNA binding protein domain are fused via an optional linker [see paragraph 0008].
	With respect to claim 23, Liu et al. teach the method wherein the guide nucleotide sequence is a RNA [see paragraph 0018].
	However, Liu et al. does not teach the method of claims 1 and 111 of using the polynucleotide containing the stop or rare codon in a translation system, whereby the unnatural amino acids are incorporated into the protein of interest at the suppressible stop codon or rare codon during translation of the protein; the method of claim 25, wherein the 
	Schultz et al. teach a method for incorporating unnatural amino acids into proteins in vivo using a protein biosynthetic machinery including orthogonal tRNAs, orthogonal aminoacyl-tRNA synthetases, and orthogonal pairs of tRNAs/synthetases [see Abstract].   Schultz et al. teach that the ability to include unnatural amino acids with various sizes, acidities, nucleophilicities, hydrophobicities, and other proteins can greatly expand our ability to rationaly and systematically manipulate the structure of proteins both to probe protein function and create new proteins or organisms with novel properties [see paragraph 0021].  Schultz et al. further teach methods of incorporating the unnatural amino acids at a rare or stop suppressible codon [see paragraph 0028].
	With respect to claim 25, Schultz et al. teach the method wherein the target codon is an amber or opal codon [see paragraph 0037].

	With respect to claim 55, Schultz et al. teach the method wherein the translation system comprises orthogonal tRNAs, orthogonal aminoacyl-tRNA synthetases, and orthogonal pairs of tRNAs/synthetases [see Abstract].   Schultz et al. teach that the ability to include unnatural amino acids with various sizes, acidities, nucleophilicities, hydrophobicities, and other proteins can greatly expand our ability to rationally and systematically manipulate the structure of proteins both to probe protein function and create new proteins or organisms with novel properties [see paragraph 0021].  Schultz et al. further teach methods of incorporating the unnatural amino acids at a rare or stop suppressible codon [see paragraph 0028].
	With respect to claim 84, Schultz et al. teach the method wherein more than one unnatural amino acids are incorporated into the protein of interest, into more than one protein and into the entire proteome [see paragraphs 0021, 0051, 0085, 00136].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Liu et al. and Schultz et al. into a method for incorporating unnatural amino acids using the polynucleotides of Liu et al. to generate stop or rare codons for the translation system of Schultz et al. because Liu et al. teach methods for targeting modification of DNA sequences using cytosine deaminases to produce stop and rare codons.  Schultz et al. teach translation systems that incorporate unnatural amino acids in vivo using stop and rare codons.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Liu et al. and Schultz et al. in order to provide an prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
17.	Status of the claims:
	Claims 1-2, 10, 12-13, 16, 22-23, 25, 39, 55, 84-86, 97-98, 101, 103, 107 and 111 are pending.
	Claims 97-98, 101, 103, and 107 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 2, 10, 12, 13, 16, 22, 23, 25, 39, 55, 84-86, and 111 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656